COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §
  Antonio Lopez,
                                                    §               No. 08-17-00039-CR
                         Appellant,
                                                    §                  Appeal from the
  v.
                                                    §                 171st District Court
  The State of Texas,
                                                    §             of El Paso County, Texas
                          State.
                                                    §                (TC# 20120D04452)

                                               §
                                             ORDER

       Pending before the Court is Appellant’s motion to abate the appeal and remand the case to

the trial court for findings of fact and conclusions of law. The motion is GRANTED. The above-

styled and numbered appeal is abated and the cause is remanded to the trial court for entry of

written findings of fact and conclusions of law related to the voluntariness of a statement(s) made

by Appellant as required by Article 38.22, section 6 of the Texas Code of Criminal Procedure.

The trial court shall file the written findings and conclusions with the trial court clerk no later than

January 6, 2018. The trial court clerk shall include the findings and conclusions in a supplemental

clerk’s record and forward it to this Court no later than January 11, 2018. The appeal will be

reinstated by order of the Court after the supplemental clerk’s record is filed.

       IT IS SO ORDERED this 7th day of December, 2017.


                                               PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.